         Case 1:18-cv-07652-DLC Document 75 Filed 05/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :                 18cv7652 (DLC)
LEONIDES DUVERNY,                      :
                    Plaintiff,         :                REVISED PRETRIAL
                                       :                SCHEDULING ORDER
          -v-                          :
                                       :
HERCULES MEDICAL P.C., ACHILLES        :
MEDICAL P.C., HYPERION MEDICAL P.C.,   :
and GEOFFREY RICHSTONE, individually, :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     A Revised Pretrial Scheduling Order of April 16 directed

the parties to file their Joint Pretrial Order by June 15 and

placed the case on the July trial-ready calendar.

     On April 20, 2020, Chief Judge McMahon issued a standing

order suspending all jury trials until further order of the

Court. On May 28, the parties requested an extension of the

deadline to submit their Joint Pretrial Order set forth in the

April 16 Revised Pretrial Scheduling Order.          Accordingly, it is

hereby

     ORDERED that the Joint Pretrial Order must be filed by

August 15, 2020.

     IT IS FURTHER ORDERED that the case is placed on the

September 2020 trial ready calendar.         You must be ready to


                                      1
         Case 1:18-cv-07652-DLC Document 75 Filed 05/29/20 Page 2 of 2



proceed on 24 hours’ notice.        You may contact the Deputy Clerk,

Gloria Rojas, to learn where your case stands on the calendar.

     IT IS FURTHER ORDERED that there shall be no further

extensions of the August 15 date.

     SO ORDERED:

Dated:       New York, New York
             May 29, 2020

                              __________________________________
                                        DENISE COTE
                                 United States District Judge




                                      2
